Citation Nr: 1735940	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-23 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left upper extremity neurological disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral knee arthritis prior to April 20, 2010.

3.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis on or after April 20, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  He also had additional service in the Washington Army National Guard with periods of active duty for training from August 1982 to December 1982, from April 1986 to September 1986, and from January 1997 to April 1997, and periods of active duty from August 1990 to January 1992 and from October 2002 to April 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At the time of the hearing, the Veteran submitted a waiver of the RO's initial consideration of the additional evidence and records that he submitted to the undersigned Veterans Law Judge.  In addition, the record was held open for 60 days following the hearing in order to provide the Veteran and his representative the opportunity to submit additional evidence.  Thereafter, the Veteran submitted additional medical evidence in support of his claims with an additional waiver of the RO consideration of the evidence.

The Board notes that, in his July 2009 substantive appeal, the Veteran limited his appeal to an increased rating for his right knee only.  In February 2010, the Veteran indicated that he wanted to pursue an appeal for increased ratings for both of his service-connected knee disabilities.  Thereafter, in an April 2014 rating decision, the RO granted separate 10 percent evaluations for osteoarthritis of the left and right knees, effective from April 20, 2010.  During the June 2016 hearing, the Veteran clarified that he wanted to pursue an appeal for an increased rating for his right knee only after April 20, 2010.  He confirmed that the issue of entitlement to an increased rating for left knee arthritis beginning on April 20, 2010, was not currently on appeal. See hearing transcript, p. 2.  Therefore, the issues of entitlement to increased ratings for the bilateral knee arthritis prior to April 20, 2010, and an increased rating for right knee arthritis on or after April 20, 2010, remain on appeal.  Moreover, despite the separate 10 percent ratings for each knee, the assigned disability ratings are not the maximum rating available; therefore, the issue of entitlement to an increased rating for the right knee remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

During the pendency of the appeal, in a December 2015 rating decision, the RO granted service connection for bilateral pes planus and right carpal tunnel syndrome (claimed as ulnar neuropathy).  As such, these issues no longer remain on appeal, and no further consideration is necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required for the Veteran's increased rating claims.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the June 2007 and April 2010 VA examination report did not include these findings.

In addition, the Veteran has submitted treatment notes from Madigan Army Medical Center and private treatment records showing that he underwent a right knee arthroscopy and meniscectomy in October 2016 and a total right knee replacement in May 2017.  This evidence suggests that the Veteran's right knee disability worsened since his last VA examination in April 2010.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected right knee disability and for a retrospective opinion that complies with the requirements of the recent holding in Correia.

With respect to the Veteran's claim for service connection for a left upper extremity neurological disorder, the Board notes that the Veteran is service-connected for right carpal tunnel syndrome.  In a February 2015 VA examination report, the VA examiner diagnosed the Veteran with bilateral carpal tunnel syndrome.  However, in a November 2015 VA medical opinion, a VA examiner noted that there was no consistent or chronic diagnosis of left carpal tunnel syndrome from nerve conduction (NCV) or electromyogram (EMG) testing.  Therefore, she did not provide an etiology opinion for the claimed disorder.  She also noted that NCV/EMG testing showed a diagnosis of mild ulnar neuropathy bilaterally in March 2010, but up until that time, a chronic diagnosis could not be confirmed.  Therefore, she opined that the Veteran's ulnar neuropathy was less likely as not incurred in service.  

During the June 2016 hearing, the Veteran testified that he initially injured his elbows during his first period of active service as a tanker.  He stated that he banged his elbows in the turret of the tank and his arms went numb at that time.  He indicated that repetitive use from his duties as a tanker and his Gulf War service caused his upper extremity neuropathy and epicondylitis, which was diagnosed in 2002, and his bilateral carpal tunnel syndrome and ulnar neuropathy, which was diagnosed in 2003.  

On remand, the Veteran should be afforded a VA examination to address the nature and etiology of the Veteran's claimed left upper extremity neurological disorder, to include left carpal tunnel syndrome and ulnar neuropathy and epicondylitis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right and left knee disabilities and a left upper extremity neurological disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

With respect to the right knee, the examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for both knees for the other VA examinations conducted during the appeal period. See, e.g., the June 2007 and April 2010 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left upper extremity neurological disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including, but not limited to, NCV/EMG testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has a current left upper extremity disorder due to his service as a tanker when he hit his elbows in the turret of a tank, as well as repetitive use of his hands, including typing, during his service in the Gulf War.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a left upper extremity neurological disorder, to include left carpal tunnel syndrome, ulnar neuropathy, or epicondylitis, that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including his duties therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the examination reports to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




